Matter of Keisha L. B. v Damien R. W. (2019 NY Slip Op 06692)





Matter of Keisha L. B. v Damien R. W.


2019 NY Slip Op 06692


Decided on September 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 24, 2019

Acosta, P.J., Manzanet-Daniels, Mazzarelli, Webber, Moulton, JJ.


9896

[*1]In re Keisha L. B., Petitioner-Respondent,
vDamien R. W., Respondent-Appellant.


Larry S. Bachner, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ellen Ravitch of counsel), for respondent.

Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about September 6, 2018, which, upon granting petitioner's objection to a Support Magistrate's order dismissing her petition seeking to enforce a money judgment for child support arrears, remanded the matter to the Support Magistrate for a willfulness hearing, unanimously dismissed, without costs, as taken from a nonappealable order.
The order appealed from is not appealable as of right since it is not an order of disposition (see  Family Ct Act § 1112[a]; Matter of Holtzman v Holtzman , 47 AD2d 620 [1st Dept 1975]), and we decline to review it.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 24, 2019
CLERK